Citation Nr: 0727726	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  03-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for muscular spasm of the cervical spine secondary to 
service-connected separation of the right clavicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran a disability rating of 20 
percent, increased from 10 percent, for his muscle spasm of 
the cervical spine.  This award was made effective from April 
4, 2002.  The veteran subsequently initiated and perfected an 
appeal of this rating determination.  

In December 2005, the Board granted the veteran's motion for 
advancement of his appeal on the Board's docket.  

The veteran's claim was initially presented to the Board in 
December 2005 and then again in December 2006; on each 
occasion, this issue was remanded for additional development.  
It has now been returned to the Board.  

As noted in the prior two Board remands, the veteran has 
raised an informal claim for a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) which remains unadjudicated by the RO.  The 
Board again refers this pending unadjudicated claim to the 
RO, the agency of original jurisdiction.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's muscle spasm 
of the cervical spine resulted in no more than moderate 
limitation of motion.  

2.  After September 26, 2003, the veteran's muscle spasm of 
the cervical spine resulted in limitation of forward flexion 
to not less than 20 degrees.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for muscle spasm of the cervical spine secondary to a right 
clavicle separation have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290 
(as in effect prior to September 26, 2003); 38 C.F.R. 
§ 4,71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (as in effect 
from September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The April 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations on 
several occasions, most recently in April 2006.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected cervical spine 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The April 2006 VA examination report 
is thorough and supported by the remainder of the medical 
evidence.  The examination in this case is adequate upon 
which to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Finally, the veteran was also 
sent a letter regarding the appropriate disability rating or 
effective date to be assigned in August 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The veteran seeks a disability rating in excess of 20 percent 
for his muscle spasm of the cervical spine secondary to a 
service-connected separation of the right clavicle.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran was originally granted service connection in July 
1995 for a muscle spasm of the cervical spine under 
Diagnostic Code 5290, for limitation of motion of the 
cervical spine.  During the course of this appeal, the 
diagnostic criteria for the evaluation of spinal disabilities 
were modified.  Effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome.  See 67 
Fed. Reg. 54345- 54349 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Effective September 26, 2003, 
VA further revised the criteria for the evaluation of 
diseases and injuries of the spine.  See 68 Fed. Reg. 51454-
58 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43).  When a law or regulation changes 
while an appeal is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

Within a June 2006 supplemental statement of the case, the 
veteran was afforded notice of the revised criteria.  
Additionally, his pending appeal was reconsidered in light of 
the revised criteria thereafter.  Therefore, no prejudice to 
the veteran exists in the Board's adjudication of this issue 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).  

The Board also notes that the veteran has been diagnosed with 
degenerative disc disease, spondylosis, and arthritis of the 
cervical spine.  Service connection was denied for these 
disorders within a December 2006 rating decision and to date 
the veteran has not initiated an appeal of this 
determination.  When assessing the degree of impairment 
resulting from a service connected disability, the "use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation . 
. . [is] to be avoided."  38 C.F.R. § 4.14 (2006).  
Nevertheless, "when it is not possible to separate the 
effects of the [service connected disability and the non-
service connected disability], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To the 
extent possible as indicated by the medical evidence of 
record, the Board will consider only that degree of 
disability resulting from the veteran's service-connected 
muscle spasm of the cervical spine in adjudicating this 
appeal.  

The first change in the regulatory provisions for spinal 
disabilities was to Diagnostic Code 5243 (formerly 5293), for 
intervertebral disc syndrome.  Prior to the regulatory 
revisions, Diagnostic Code 5293 awarded the following: 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warranted a 60 percent evaluation.  Severe intervertebral 
disc syndrome, with recurring attacks and with intermittent 
relief, warranted a 40 percent evaluation.  Moderate 
intervertebral disc syndrome with recurring attacks warranted 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

Under the revised regulations effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Using the revised criteria, intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 60 
percent evaluation.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation is warranted.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 
(2006).  

The second revision to the diagnostic criteria for spinal 
disabilities was effective September 26, 2003.  At that time, 
VA amended its Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, to institute a general rating formula for evaluating 
diseases and injuries of the spine, such as lumbosacral 
strain under DC 5237, spinal stenosis under DC 5238, 
degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
These subsequent changes are noted below.  

Prior to the regulatory changes, limitation of motion of the 
cervical spine was rated under Diagnostic Code 5290.  Under 
this Code, a 20 percent rating was assigned for moderate 
limitation of motion, and a 30 percent evaluation was 
assigned for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).  A 30 percent rating represented 
the maximum schedular rating under Diagnostic Code 5290.  

Subsequent to the regulatory changes, limitation of motion of 
the cervical spine, and other disabilities of the spine are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).  

The Board must first consider whether an increased rating is 
warranted under the rating criteria in effect prior to 
September 23, 2002 since the veteran's increased rating claim 
was received April 4, 2002, prior to the initial regulatory 
changes.  The veteran was afforded VA medical examination in 
May 2002, at which time he reported chronic neck pain, 
stiffness, and lack of endurance.  He used medication for his 
pain.  He denied any history of neck surgery.  On physical 
examination of the veteran's cervical spine, the veteran 
reported painful motion, without muscle spasm, weakness, or 
tenderness.  Range of motion testing revealed forward flexion 
to 50 degrees, extension to 15 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
All ranges of motion were reportedly with pain which limited 
motion, but the examiner did not further specify the degree 
of additional impairment resulting from pain.  Motor function 
of the upper extremities was within normal limits, as was 
muscle strength.  Sensory response was also within normal 
limits, and reflexes were 1+ and equal in the biceps and 
triceps bilaterally.  X-rays of the cervical spine confirmed 
degenerative disc disease at C6-7, spondylosis, and 
degenerative joint disease.  

The veteran received VA outpatient treatment during the time 
period in question, including of his cervical spine.  
However, the treatment notations of record only confirm his 
consistent reports of chronic neck pain, and do not reflect 
objective clinical findings different from those noted on 
examination in May 2002.  

Based on these findings, the Board finds that a 30 percent 
rating would not be warranted.  The May 2002 range of motion 
findings do not suggest severe limitation of motion; hence, a 
higher rating under Diagnostic Code 5290 is not demonstrated.  
While the examiner did suggest pain, but not weakness, 
tenderness, or muscle spasm, would result in additional 
impairment, he did not quantify such impairment in terms of 
additional limitation of motion; therefore, the Board finds 
no evidence that such factors would likely result in more 
than moderate limitation of motion.  Thus, a rating in excess 
of 20 percent evaluation is not warranted under the 
provisions of Diagnostic Code 5290.  See DeLuca, supra.  
Additionally, consideration of this disability under any 
other criteria based on neurological impairment is not 
warranted, as no such impairment has been established.  The 
May 2002 examination results all noted normal motor strength 
and function, reflexes, and sensory response.  

As noted above, Diagnostic Code 5293, for intervertebral disc 
syndrome, was revised effective September 23, 2002.  However, 
the veteran has already been denied service connection in 
December 2006 for degenerative disc disease, spondylosis, and 
arthritis of the cervical spine.  As this denial has yet to 
be appealed, and that issue is not before the Board, the 
Board finds evaluation of the veteran's muscle spasm of the 
cervical spine under Diagnostic Code 5293 (now listed at 
Diagnostic Code 5243) is not warranted.  In so finding, the 
Board is relying on April 2006 and October 2006 medical 
opinion statements, rendered by a VA physician, which found 
the veteran's degenerative disc disease was neither the 
result of nor aggravated by either his service-connected 
right clavicle disability, or his muscle spasm of the 
cervical spine.  Therefore, neither the prior nor the current 
version of Diagnostic Code 5243 may be considered in rating 
the veteran's impairment resulting from his muscle spasm of 
the cervical spine, as the veteran's intervertebral disc 
syndrome is not currently service-connected.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Code 5237 (2006)).  These criteria have 
already been noted above.  

The veteran next underwent VA examination in April 2006.  He 
again reported pain, stiffness, and limitation of motion of 
the cervical spine.  These symptoms interfered with his 
ability to perform regular daily tasks, such as driving.  He 
used medication for his neck pain.  He denied any history of 
surgery of the cervical spine, and did not use a neck brace 
or device to aid ambulation.  Objective physical examination 
of the cervical spine revealed no fixed deformity, with 
normal musculature of the neck and no evidence of weakness.  
Mild muscle spasm, with decreased cervical lordosis, was 
observed.  Tenderness was reported with deep palpation at 
several locations along the cervical spine.  Motor function 
was intact, and reflexes were normal and symmetrical.  
Sensory function was intact.  Range of motion testing of the 
cervical spine indicated forward flexion to 20 degrees 
without pain, and 25 degrees with pain.  Extension was to 15 
degrees without pain and 20 degrees with pain.  Lateral 
flexion was to 25 degrees bilaterally without pain and to 30 
degrees bilaterally with pain.  Finally, lateral rotation was 
to 35 degrees without pain and 40 degrees with pain.  No 
incoordination was noted.  His limitation of motion of the 
cervical spine was characterized as "mild", secondary to 
pain and stiffness, without evidence of further impairment 
due to weakness, fatigue, or repetitive use.  X-rays of the 
cervical spine confirmed degenerative changes.  

For the period from September 26, 2003, the Board must 
consider whether a rating in excess of 20 percent is 
warranted.  See also VAOPGCPREC 7-2003; VAOPGCPREC 3-2000; 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  However, as 
during the previous periods, the Board does not find that the 
more recent evidence including the April 2006 VA examination 
warrants a higher evaluation under the provisions of either 
Diagnostic Code 5290 for similar reasons to those stated 
above.  The veteran exhibited only partial limitation of 
motion, and such limitation was characterized as "mild" by 
the examiner.  In the absence of contrary evidence, the 
preponderance of the evidence is against a finding of severe 
limitation of motion under Diagnostic Code 5290, for which a 
30 percent rating would be warranted.  

Likewise, the competent clinical evidence of record does not 
support a higher evaluation based on the general rating 
formula for disease or injury of the spine, effective 
September 26, 2003.  Again, the veteran enters the rating 
period with a 20 percent rating for his cervical spine 
disability.  In order to qualify for the next-higher 30 
percent evaluation under the general rating formula for 
diseases and injuries of the cervical spine, the evidence 
must show forward flexion of the cervical spine limited to 
15 degrees or less or favorable ankylosis of the entire 
cervical spine.  Based on the April 2006 VA examination 
results the veteran has forward flexion to 25 degrees, but 
with pain at that extreme; otherwise, his forward flexion is 
limited to 20 degrees without pain.  Even considering only 
the veteran's forward flexion without pain, to 20 degrees, he 
exceeds the limitation required for a 30 percent rating.  
Additionally, the veteran has had at least some forward 
flexion at all times of record, and no examiner has suggested 
he has the functional equivalent of favorable ankylosis of 
the entire cervical spine.  As such, a 30 percent rating 
under the revised criteria is not in order.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  However, again, on VA examination in April 
2006, motor strength, reflexes, and sensory function were all 
within normal limits.  Further, the examiner noted no 
associated objective neurological abnormalities such as bowel 
or bladder impairment or nerve dysfunction.  Finally, the 
Board again observes the veteran has been denied service 
connection for degenerative joint disease, spondylosis, and 
arthritis of the cervical spine, and has not appealed that 
decision.  Thus, a separate rating for neurological 
manifestations of the veteran's service-connected cervical 
spine disability is not in order.   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's service-connected cervical spine 
disability has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  While the veteran is retired 
secondary to various medical disabilities, his retirement was 
in part based on other nonservice-connected disabilities, 
including coronary artery disease.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the veteran's muscle spasm of the cervical spine, 
secondary to a separation of the right clavicle.  In so 
finding, the Board has considered the veteran's increased 
rating claim under both the prior and the revised criteria 
for the evaluation of spinal disabilities, as appropriate.  
As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to a disability rating in excess of 20 percent 
for muscle spasm of the cervical spine, secondary to a right 
clavicle separation, is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


